Citation Nr: 0423952	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis of the face and scalp.  

2.  Entitlement to service connection for dry skin.  

3.  Entitlement to service connection for bilateral tinea 
pedis.  

4.  Entitlement to service connection for folliculitis of the 
chest, back and abdomen.  

5.  Entitlement to an initial rating in excess of 10 percent 
for acne.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned an initial 
10 percent rating for the acne.  

In September 2003, the Board remanded this appeal to the RO 
for further specified development.  The case was returned to 
the Board in June 2004.  


REMAND

In April 2004, the RO denied entitlement to service 
connection for several additional skin disabilities as listed 
on the cover page.  Shortly thereafter, the appellant filed a 
notice of disagreement with the denial of service connection 
for the additional skin disabilities (other than acne) listed 
on the cover page of this decision.  To date, he has not been 
provided a statement of the case in response to his notice of 
disagreement.  Consequently, a remand is required for the 
issuance of a statement of the case on these additional 
issues which are inextricably intertwined with the initial 
rating issue currently before the Board.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The veteran and his representative 
should be provided a statement of the 
case in response to the veteran's notice 
of disagreement with the March 2004 
decision denying service connection for 
additional skin disorders.  The veteran 
should also be informed of the 
requirements to perfect an appeal with 
respect to these new issues.  

2.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertinent to the 
veteran's initial rating claim.  In 
addition, the RO should undertake any 
other development it determines to be 
warranted with respect to this issue.  

3.  The RO should then readjudicate the 
initial rating issue based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




